 1                                                                 The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
     DAVITA INC.,                                        No. 2:19-cv-302-BJR
10

11                                        Plaintiff,

12          v.                                              STIPULATION AND ORDER FOR 30-
                                                            DAY EXTENSION OF CERTAIN
13   VIRGINIA MASON MEMORIAL HOSPITAL,                      DEADLINES
     f/k/a YAKIMA VALLEY MEMORIAL
14   HOSPITAL and YAKIMA VALLEY
     MEMORIAL HOSPITAL EMPLOYEE
15   HEALTH CARE PLAN,
16
                                        Defendants.
17

18                            STIPULATION FOR 30-DAY EXTENSION
                                    OF CERTAIN DEADLINES
19

20          Pursuant to the Court’s Order Regarding Initial Disclosures and submission of the Joint
21
     Status Report and Discovery Plan (the “Order”) [Dkt 52], the Court set dates for a Rule 26(f)
22
     conference, initial disclosures, and the submission of the Joint Status Report and Discovery Plan.
23
            The parties are diligently working towards settling this case. They have exchanged draft
24

25   settlement documents and expect a settlement in this case soon. The parties stipulate to and

26   respectfully propose that the deadlines set forth in the Court’s Order are extended for an

27   additional 30 days.
28
     STIPULATION AND ORDER FOR 30-DAY EXTENSION OF
     CERTAIN DEADLINES
     (Case No. 2:19-cv-302-BJR) - 1
            Per the Court’s Order, Plaintiff’s counsel (with consent of defense counsel) reached out
 1

 2   by telephone to the Courtroom Deputy Clerk on July 9, 2021, regarding the stipulated extension,

 3   and were told to submit the request via a Stipulation and Proposed Order. The Court previously

 4   granted three extensions of these deadlines in 2021 on March 25, 2021, May 4, 2021, and May
 5
     28, 2021, per request of the parties in order for the parties to work on settling this case.
 6
            No parties will be prejudiced by the extension.
 7
            IT IS SO STIPULATED.
 8
      Dated: July 9, 2021
 9
                                          KELLER ROHRBACK L.L.P.
10
                                          /s/ Erin M. Riley
11                                        Erin M. Riley, WSBA #30401
                                          1201 Third Avenue, Suite 3200
12                                        Seattle, WA 98101
13                                        T: (206) 623-1900 | F: (206) 623-3384
                                          eriley@kellerrohrback.com
14
                                          ARNOLD & PORTER KAYE SCHOLER LLP
15
                                          Colin O'Brien (pro hac vice)
16                                        Timothy R. Macdonald (pro hac vice)
17                                        1144 Fifteenth Street, Suite 3100
                                          Denver, CO 80202-2569
18                                        T: (303) 863-2360 | F: (303) 863-2301
                                          colin.obrien@arnoldporter.com
19                                        timothy.macdonald@arnoldporter.com
20                                        Attorneys for Plaintiff Davita Inc.
21
      Dated: July 9, 2021                 DAVIS WRIGHT TREMAINE L.L.P.
22                                        /s/ Richard Birmingham
23                                        Richard Birmingham, WSBA #8685
                                          920 Fifth Avenue, Suite 3300
24                                        Seattle, WA 98104
                                          T: 206-622-3150
25                                        F: 206-757-7700
26                                        richbirmingham@dwt.com

27                                        Christine Hawkins, WSBA #44972

28
     STIPULATION AND ORDER FOR 30-DAY EXTENSION OF
     CERTAIN DEADLINES
     (Case No. 2:19-cv-302-BJR) - 2
                                  929 108th Avenue NE, Suite 1500
 1                                Bellevue, WA 98004
 2                                T: 206-622-3150
                                  F: 206-757-7700
 3                                christinehawkins@dwt.com

 4                                Attorneys for Defendants

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER FOR 30-DAY EXTENSION OF
     CERTAIN DEADLINES
     (Case No. 2:19-cv-302-BJR) - 3
                                                 ORDER
 1
            Having reviewed the foregoing Stipulation by the parties (Dkt. No. 53), and finding that
 2

 3   good cause exists for the requested relief, the Court HEREBY GRANTS the relief requested as

 4   follows:
 5          The FRCP 26(f) conference deadline is extended to August 2, 2021.
 6
            The initial disclosures deadline is extended to August 9, 2021.
 7
            The joint status report deadline is extended to August 16, 2021.
 8
            DATED July 9, 2021.
 9

10

11                                        A
12                                        Barbara Jacobs Rothstein
                                          United States District Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     STIPULATION AND ORDER FOR 30-DAY EXTENSION OF
     CERTAIN DEADLINES
     (Case No. 2:19-cv-302-BJR) - 4
